    Case 2:20-cv-02291-DOC-KES Document 129 Filed 06/02/20 Page 1 of 4 Page ID #:1986



    1   MARY C. WICKHAM, Bar No. 145664
        County Counsel
    2   RODRIGO A. CASTRO-SILVA, Bar No. 185251
        Senior Assistant County Counsel
    3   THOMAS J. FAUGHNAN, Bar No. 155238
        Senior Assistant County Counsel
    4   LAUREN M. BLACK, Bar No. 192302
          lblack@counsel.lacounty.gov
    5   Principal Deputy County Counsel
        500 West Temple Street, Suite 468
    6   Los Angeles, CA 90012
        Telephone: 213.974.1830
    7   Facsimile: 213.626.7446
    8 Attorney for Defendant
        COUNTY OF LOS ANGELES
    9

  10    MICHAEL N. FEUER, Bar No. 111529         BYRON J. MCLAIN, Bar No. 257191
        City Attorney                              bmclain@foley.com
  11    KATHLEEN A. KENEALY, Bar No. 212289 FOLEY & LARDNER LLP
        Chief Assistant City Attorney            555 South Flower Street, Suite 3300
  12    SCOTT MARCUS, Bar No. 184980             Los Angeles, CA 90071-2411
        scott.marcus@lacity.org                  Telephone: 213.972.4500
  13    Senior Assistant City Attorney           Facsimile: 213.486.0065
        200  North Main  Street, City Hall East,
  14    7th Floor                                Attorney for Defendant
        Los Angeles, CA 90012                    COUNTY OF LOS ANGELES
  15    TELEPHONE: 213.978.4681
        Facsimile: 213.978.7011
  16

  17

  18                         UNITED STATES DISTRICT COURT
  19                        CENTRAL DISTRICT OF CALIFORNIA
  20

  21    LA ALLIANCE FOR HUMAN RIGHTS,            Case No. CV 20-02291 DOC (KES)
        et al.,
  22                                             JOINT STIPULATION OF CITY OF
                                   Plaintiffs,   LOS ANGELES AND COUNTY OF
  23                                             LOS ANGELES TO CHANGE DATE
                   vs.                           AND LOCATION FOR MEDIATION
  24
        CITY OF LOS ANGELES, a Municipal
  25    entity, et al.,
  26                             Defendants.
  27

  28

                         JOINT STIPULATION TO CHANGE MEDIATION DATE & VENUE
                                                  Case No. CV 20-02291 DOC (KES)
4841-8328-6206.7
    Case 2:20-cv-02291-DOC-KES Document 129 Filed 06/02/20 Page 2 of 4 Page ID #:1987



    1 BRANDON YOUNG, Bar No. 304342
        byoung@manatt.com
    2 MANATT, PHELPS & PHILLIPS, LLP
      2049 Century Park East, Suite 1700
    3 Los Angeles, CA 90067
      Telephone: 310.312.4000
    4 Facsimile: 310.312.4224

    5   LOUIS R. MILLER, Bar No. 54141
        MIRA HASHMALL, Bar No. 216842
    6   EMILY A. SANCHIRICO, Bar No. 311294
        MILLER BARONDESS, LLP
    7   1999 Avenue of the Stars, Suite 1000
        Los Angeles, CA 90067
    8   Email: esanchirico@millerbarondess.com
        Telephone: 310.552.4400
    9   Facsimile: 310.312.4224
  10 Attorneys for Defendant
  11 COUNTY OF LOS ANGELES

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                      JOINT STIPULATION TO CHANGE MEDIATION DATE & VENUE
                                        -1-    Case No. CV 20-02291 DOC (KES)
4841-8328-6206.7
    Case 2:20-cv-02291-DOC-KES Document 129 Filed 06/02/20 Page 3 of 4 Page ID #:1988



    1
                   TO THE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:
    2
                   Defendants City of Los Angeles and County of Angeles (collectively,
    3
        “Defendants”), by and through their respective counsel, hereby stipulate to the following:
    4
                                                 RECITALS
    5
                   WHEREAS, on May 28, 2020, Defendants filed their Joint Request of City of Los
    6
        Angeles and County of Los Angeles for Order to Mediate (“Joint Request”) [Dkt. 124];
    7
                   WHEREAS, on May 29, 2020, the Honorable David Carter issued an Order
    8
        Appointing Mediator, which granted Defendants’ Joint Request, and appointed the
    9
        Honorable André Birotte Jr. to serve as the mediator in this matter [Dkt. 125];
  10
                   WHEREAS, on May 29, 2020, the Honorable André Birotte Jr. issued an Order
  11
        Setting Briefing Schedule and Mediation for Defendants City of Los Angeles and County
  12
        of Los Angeles Pursuant to Judge Carter’s Order Appointing Mediator (“Scheduling
  13
        Order”) [Dkt. 127];
  14
                   WHEREAS, the Scheduling Order states the Mediation shall take place on
  15
        Thursday, June 4, 2020 at 10:00 a.m. at the Alexandria Ballrooms, 501 S. Spring St., Los
  16
        Angeles, CA 90013;
  17
                   WHEREAS, Defendants subsequently met and conferred and would prefer to
  18
        mediate at the Hall of Administration and at City Hall as these locations have better
  19
        acoustics and provide more space for the parties to have both joint and separate conference
  20
        rooms with space for adequate social distance during the coronavirus pandemic;
  21
                   WHEREAS, given the current level of unrest in the City and County of Los Angeles,
  22
        which requires prompt and immediate attention, Defendants further agreed to postpone the
  23
        mediation for one week to ensure that the City and County can focus their full attention on
  24
        addressing this most immediate issue;
  25
                   WHEREAS, Defendants agree to mediate on Thursday, June 11, 2020 at 10:00 a.m.
  26
        at the County of Los Angeles’ Hall of Administration located at 500 West Temple St, Los
  27
        Angeles, CA 90012;
  28
                   WHEREAS, Defendants agree to continue to mediate (if necessary) on Friday, June
                         JOINT STIPULATION TO CHANGE MEDIATION DATE & VENUE
                                                -2-         Case No. CV 20-02291 DOC (KES)
4841-8328-6206.7
    Case 2:20-cv-02291-DOC-KES Document 129 Filed 06/02/20 Page 4 of 4 Page ID #:1989



    1
        12, 2020 at 10:00 a.m. at Los Angeles City Hall located at 200 North Spring St, Los
    2
        Angeles, CA 90012.
    3
                                           STIPULATION
    4
                   NOW THEREFORE, IT IS HEREBY STIPULATED, that: the ordered mediation
    5
        on Thursday, June 11, 2020 at 10:00 a.m. will take place at the County of Los Angeles’
    6
        Hall of Administration located at 500 West Temple St, Los Angeles, CA 90012 as opposed
    7
        to at the Alexandria Ballrooms located at 501 S. Spring St., Los Angeles, CA 90013. The
    8
        ordered mediation will continue (if necessary) on Friday, June 12, 2020 at 10:00 a.m. at
    9
        Los Angeles City Hall located at 200 North Spring St, Los Angeles, CA 90012.
  10
                   IT IS SO STIPULATED.
  11

  12

  13    DATED: June 2, 2020                    MARY C. WICKHAM
  14

  15
                                               /s/ Lauren Black
  16
                                               Lauren M. Black
  17                                           Principal Deputy County Counsel
                                               COUNTY OF LOS ANGLES
  18

  19    DATED: June 2, 2020                    CITY OF LOS ANGELES
  20

  21
                                               /s/ Scott Marcus
  22                                           Scott Marcus
                                               Senior Assistant City Attorney
  23                                           CITY OF LOS ANGELES
  24

  25    Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(1), Byron J. McLain hereby
  26 attests that concurrence in the filing of this document and its contents was obtained from

  27 all signatories listed above.

  28

                           JOINT STIPULATION TO CHANGE MEDIATION DATE & VENUE
                                             -3-    Case No. CV 20-02291 DOC (KES)
4841-8328-6206.7
